182 F.2d 705
87 U.S.App.D.C. 71
ARROW AIRWAYS, Inc., et al., petitionersv.CIVIL AERONAUTICS BOARD, respondent.
No. 10495.
United States Court of Appeals District of Columbia Circuit.
Argued April 18, 1950.Decided June 5, 1950.

Mr. Dayton M. Harrington, Washington, D.C., for petitioners.
Mr. James D. Graham, Jr., Washington, D.C., also entered an appearance for petitioners.
Mr. O. D. Ozment, Attorney, Civil Aeronautics Board, Washington, D.C., with whom Messrs. Emory T. Nunneley, Jr., and General Counsel, Civil Aeronautics Board and John H. Wanner, Associate General Counsel, Civil Aeronautics Board, Washington, D.C., were on the brief, for respondent.
Before CLARK, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
Petitioner seeks direct review in this court of certain regulations of general applicability and prospective effect issued by the Civil Aeronautics Board.1  The statute governing review of orders of the Civil Aeronautics Board2 is not sufficiently different from that in the Natural Gas Act3 to warrant our distinguishing this from United Gas Pipe Line Co. v. Federal Power Commission, 86 U.S.App.D.C. - -, 181 F.2d 796.  What we said there with regard to the conditions necessary for our review of administrative action, and the availability of other remedies, is also applicable here.


2
Dismissed.



1
 The pertinent regulations of the Civil Aeronautics Board are found in the Board's order dated November 4, 1949, which adopted Amendment No. 1 to Part 242, and Amendment No. 2 to Part 291, Economic Regulations, Civil Aeronautics Board, Regulations Serial No. ER-154 and ER-153.  They deal generally with the relations between ticket agents and irregular air carriers.  ER-154 prescribes the form of tickets to be used by large irregular carriers, requires that agreements with ticket agents in regard to passenger traffic be reduced to writing, etc.  It also provides that the exemption heretofore given large irregular carriers will not be available to the extent that such carriers transport passengers obtained in disregard of such requirements.  ER-153 requires the filing with the Board of all contracts entered into between carriers and ticket agents


2
 49 U.S.C.A. § 646


3
 15 U.S.C.A. § 717r(b)